SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

413
KA 13-00699
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHRISTOPHER J. CAUFIELD, DEFENDANT-APPELLANT.


MICHAEL G. CIANFARANO, OSWEGO, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (COURTNEY E. PETTIT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered October 9, 2012. The judgment convicted
defendant, upon his plea of guilty, of grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of grand larceny in the fourth degree (Penal Law §
155.30 [4]), defendant contends that his waiver of the right to appeal
is not valid. We agree. “[T]he minimal inquiry made by County Court
was insufficient to establish that the court engage[d] the defendant
in an adequate colloquy to ensure that the waiver of the right to
appeal was a knowing and voluntary choice” (People v Box, 96 AD3d
1570, 1571, lv denied 19 NY3d 1024 [internal quotation marks
omitted]). Moreover, the court “conflated the waiver of the right to
appeal with the rights forfeited by defendant based on his guilty
plea” (People v Tate, 83 AD3d 1467, 1467; cf. People v Boatman, 110
AD3d 1463, 1463, lv denied 22 NY3d 1039). Nevertheless, we affirm.
Defendant failed to move to withdraw his plea or to vacate the
judgment of conviction and thus failed to preserve for our review his
challenge to the factual sufficiency of the plea allocution (see
People v Lopez, 71 NY2d 662, 665). In any event, that challenge is
without merit because “there is no requirement that defendant recite
the facts underlying the crime to which he is pleading guilty” (People
v Bailey, 49 AD3d 1258, 1259, lv denied 10 NY3d 932; see People v
Darling, 125 AD3d 1279, ___).



Entered:    March 27, 2015                         Frances E. Cafarell
                                                   Clerk of the Court